                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HERBERT J. NELSON,
                 Plaintiff,
                                                             CIVIL ACTION
                                                             No. 19-3071
        v.

 WHOLE FOODS MARKET GROUP,
               Defendants.



                                          ORDER

       AND NOW, this 9th day of March, 2020, upon consideration of Defendant Whole

Food Market Group, Inc.’s motion to dismiss Plaintiff Herbert J. Nelson’s Complaint

(ECF Nos. 17 and 18) and Nelson’s responses to the motion (ECF Nos. 19 and 20), it is

ORDERED that Defendant’s Motion is GRANTED and Plaintiff’s Complaint is

DISMISSED. Plaintiff may file an amended complaint on or before March 27, 2020 if

he is able allege facts sufficient to state a plausible claim for relief consistent with the

accompanying Memorandum of Law. If Plaintiff files an Amended Complaint,

Defendant shall file a responsive pleading within fourteen days thereafter.


                                                  BY THE COURT:



                                                  /s/ Gerald J. Pappert
                                                  GERALD J. PAPPERT, J.
